USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 99-1150              JOHN P. CONROY AND PATRICIA E. CONROY,                     Plaintiffs, Appellants,                                v.              FEDERAL DEPOSIT INSURANCE CORPORATION;               LAWRENCE T. GIBBONS; ELLEN GIBBONS,                      Defendants, Appellees.                       ____________________No. 99-1218              JOHN P. CONROY AND PATRICIA E. CONROY,                     Plaintiffs, Appellants,                                v.   FEDERAL DEPOSIT INSURANCE CORPORATION, As Receiver of Woburn                     Five Cents Savings Bank,                       Defendant, Appellee,                       ____________________               LAWRENCE T. GIBBONS; ELLEN GIBBONS,                Intervenors-Defendants, Appellees.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS        [Hon. George A. O'Toole, Jr., U.S. District Judge]                              Before                     Torruella, Chief Judge,                Stahl and Lipez, Circuit Judges.                                                                                                                                          John P. Conroy and Patricia E. Conroy on brief pro se.     Ann S. Duross, Assistant Attorney General, Colleen J. Boles,Senior Counsel, and Daniel Glenn Lonergan, Counsel, on brief forappellee Federal Deposit Insurance Corporation.January 5, 2000                                                                     Per Curiam.  We have reviewed the parties' briefs and therecord in these two appeals.  These appeals are the seventh andeighth appeals by appellants seeking to forestall the completion ofa foreclosure sale that occurred in September 1995.  They are asmeritless as appellants' prior appeals as the arguments presentedare either waived or barred by res judicata.     In Appeal No. 99-1150, the district court, by memorandum andorder dated December 29, 1998, dismissed appellants' complaint forlack of jurisdiction.  We summarily affirm essentially for thereasons stated by the district court in that memorandum and order.     In Appeal No. 99-1218, the district court, by order datedDecember 29, 1998, enforced a January 17, 1996 order directingappellants to permit access to the property for an appraisal andinspection.  We summarily affirm essentially for the reasons statedby the district court in its order of December 29, 1998.  We alsonote that we have already reviewed the January 1996 access order,which we summarily affirmed in Conroy v. FDIC, No. 96-1172 (1stCir. Order, June 10, 1996).     Affirmed.  See Loc. R. 27(c).